—Appeal from a judgment of Supreme Court, Erie County (Buscaglia, J.), entered February 2, 2000, convicting defendant upon his plea of guilty of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, Supreme Court did not abuse its discretion in denying his motion to withdraw his guilty plea “where, as here, there is no evidence of ‘innocence, fraud, or mistake in inducing the plea’ ” (People v Grantier, 277 AD2d 987, 987 [2000], lv denied 96 NY2d 784 [2001]). We also reject the contention of defendant that the sentence is unduly harsh and severe because the term of incarceration imposed was to run consecutively to defendant’s prior undischarged term of incarceration. A consecutive sentence was mandated pursuant to Penal Law § 70.25 (2-a). Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.